TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 11, 2021



                                     NO. 03-19-00862-CV


                                Gerald Allen Perry, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, SMITH
  MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the final order signed by the trial court on August 27, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order but that there was error requiring correction. Therefore, the Court

modifies the district court’s August 27, 2019 final order to remove the adjudication of Perry as a

vexatious litigant and, as modified, the Court affirms the order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.